USCA4 Appeal: 22-2191      Doc: 13         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                No. 22-2191


        In re: REYNALDO CALDERON, a/k/a Ray,

                            Petitioner.



                        On Petition for Writ of Mandamus. (7:12-cr-00037-FA-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before KING and AGEE, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Reynaldo Calderon, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-2191      Doc: 13          Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Reynaldo Calderon petitions for a writ of mandamus, alleging that the district court

        has unduly delayed in ruling on his “Motion to Amend or Make Additional Findings After

        Judgment in a 2255 Action” and his motion for sealed records. He seeks an order from

        this court directing the district court to act. The present record does not reveal undue delay

        in the district court. Accordingly, we deny the mandamus petition. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                PETITION DENIED




                                                      2